FROM PERSON.
Where character is not in issue, but comes in question incidentally and collaterally, as that of a witness does, the rule is that specific charge of criminal or corrupt acts are not to be heard to impeach it. Two reasons are given for the rule, either of which, I think, is sufficient to sustain it. The first is the number of issues such evidence is calculated to create, thereby consuming (521)  the time of the Court, and abstracting the mind from the main issue. The other is that both the party and the witness would always be wholly unprepared to meet and repel the charges. But these reasons do not go to exclude proof of bad character by common report or reputation; for that is single in its nature, and but one issue can arise upon it. Nor can the party or the witness be taken by surprise by such evidence, for it must be known to many, otherwise it is not *Page 337 
common reputation. If a bad character, therefore, be falsely by this evidence attributed to a witness, it is easily repelled by evidence of the same kind. The ground on which the counsel for the defendant placed the question cannot render the evidence admissible — namely, that although not evidence in chief, it is admissible to impeach the character of the supporting witness; that witness having given the first a good character, when he knew such reports had been circulated. This would be doing that indirectly which the law forbids to be done directly — viz., impeaching the character of the witness in chief by specific charges, and that, too, not by common reputation, but by a mere report, which is very different. For the law supposes the latter to be true, and therefore admits it as evidence. But it makes no such supposition in favor of a mere report, which we know to be most commonly false. Reports may ripen into common reputation and common belief. When they arrive at that stage, it is supposed that they are true. They have then the best test of their truth, common opinion and belief, and cease to be mere reports.
Independently of the injury which evidence of the kind objected to inflicts on the witness in chief, and the party offering him, it ought not to discredit the supporting witness. For if the witness in chief sustains a good general character from common reputation, the supporting witness said nothing untrue, in attributing it to him. Nor do I think that such specific charges could be proven by common reputation, which is nothing more than heresay; which, for every obvious         (522) reason, is confined to character, pedigree, and boundary; for very often they are incapable of other proof.
PER CURIAM.                                             New trial.
Cited: Downer v. Murphey, 18 N.C. 85; S. v. Johnston, 82 N.C. 591;S. v. Garland, 95 N.C. 672; S. v. Bullard, 100 N.C. 488; Nixon v.McKinney, 105 N.C. 29; Cora v. Singleton, 139 N.C. 362; S. v. Arnold,146 N.C. 603; S. v. Haley, 155 N.C. 492, 493.